DETAILED ACTION
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12 and 14-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vemulapalli (US 10,909,039).

Referring to claims 1, 15-16, and 19, Vemulapalli discloses an operation method of an accelerator (fig. 2A, cluster 214), comprising:
	receiving workload (6:1-12, scheduler 210 allocated work; 6:57-67, processing tasks; fig. 11, data 1112/1102) assigned by a host controller (fig. 2A, front end 208, scheduler 210) to control the accelerator comprising a plurality of processing elements (fig. 2A, clusters 214; fig. 2C, microprocessors 234);
	determining (fig. 15B, hit rate > threshold 1570), upon the plurality of processing elements performing the workloads (fig. 15B, initiate operation 1550), reuse data among data of the workloads (fig. 15B, limit prefetch 1580, i.e. reuse L3 cache) based on the accelerator (fig. 5B, hit rate > threshold 1570, i.e., lower access cost with higher hit rate) of a current operation (fig. 15B, operation 1550) of the workloads; and
	providing a result (fig. 11, result 1114) of performing the workload to the host controller,
	wherein the reuse data is data reutilized in a subsequent operation (38:9-20, reuse L3 cache as hit ratio high) to the current operation of the workloads.

	As to claims 2 and 17, Vemulapalli discloses the operation method of claim 1, wherein the determining of the reuse data comprises: determining the reuse data with a least number of accesses (fig. 15B, keep using L3, i.e., data locality) by the accelerator to an external memory (fig. 2A, memory 222/224) when the processing elements perform the workload.

	As to claims 3 and 18, Vemulapalli discloses the operation method of claim 1, wherein the hardware resource information of the accelerator comprises usage information (fig. 15A, hit rate 1535) of a multilevel memory (fig. 15A, L1/L3 etc.) comprised in the accelerator, usage information of the processing elements (fig. 15A, hit rate 1535 of system 1500), or system cache information (fig. 15A, hit rate 1535 of cache 1520/1525).

	As to claim 4, Vemulapalli discloses the operation method of claim 3, wherein the multilevel memory comprises: a level 0 memory (fig. 2D, cache 272 of graphics microprocessor 234) accessible by the processing elements; a level 1 memory (fig. 2C, L1 cache 248 of cluster 214) accessible by a subset of the processing elements (fig. 2C, processors 234), wherein the subset is a number greater than one; or a level 2 memory (fig. 2B, L2 cache 221 of partition 220) accessible by the processing element.

	As to claim 5, Vemulapalli discloses the operation method of claim 1, wherein the determining of the reuse data comprises: dynamically determining the reuse data (fig. 15A, hit rate sample period 1535; fig. 15B) based on a characteristic (fig. 15B, hit rate > threshold 1570) of the workload.

	As to claims 6-7, Vemulapalli discloses the operation method of claim 1, wherein the memory access cost comprises an access cost for an external memory of the accelerator (fig. 2A, higher access cost from cluster 214 to memory 224) and an access cost for a multilevel memory comprised in the accelerator (figs. 2B-2D, lower access cost from cache 272 to L1 248 and L2 221).

	As to claim 8, Vemulapalli discloses the method of claim 6, wherein the access cost for the multilevel memory increases for a memory portion (fig. 2A, memory 224) of the multilevel memory that is shared by a greater number of processing elements (fig. 2A, clusters 214) among the processing elements.

	As to claim 11, Vemulapalli discloses the operation method of claim 1, wherein the determining of the reuse data comprises: determining the reuse data (fig. 15B, hit rate 1570 for prefetch L3) for a multilevel memory (fig. 14, memory 1420, cache 1430), comprised in the accelerator.

	As to claim 12, Vemulapalli discloses the operation method of claim 1, wherein the reuse data is stored in a multilevel memory (fig. 15A, L1/L3 cache 1520/1525) in the accelerator and is not transmitted to an external memory (fig. 2A, memory 224) of the accelerator.

	As to claim 14, Vemulapalli discloses the method of claim 1, wherein the accelerator is comprised in a user terminal (fig. 1, computing system 100) to which data to be recognized using a neural network (fig. 9A, neural network) based on a workload (fig. 11, data 1112/1102) is input (fig. 9B, input to convolution layer 912).

	As to claims 20-23, Vemulapalli discloses the method of claim 1, wherein the determination of the reuse data is based on the hardware resource information (fig. 15B, cache hit rate 1570), the hardware resource information is information of an availability (fig. 15B, hit rate 1570 represents cache memory availability for data) of each level of a multilevel memory (fig. 15B, L1 1575, L3 1580) included in the accelerator.

Allowable Subject Matter
Claims 9-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of level 0 memory with DMA comprising monitor and profile data as required in claims 9-10 and 13. Vemulapalli does not appear to disclose such usages.

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that Vemulapalli does not disclose “determining … reuse data among data of the workloads, based on memory cost of the accelerator of a current operation … wherein the reuse data is data reutilized in a subsequent operations” as claimed (pp. 10-11).
Examiner interpret the claim as similar to cache operations. One purpose of cache memory is to keep data ready for reuse without lengthy memory access latency. A cache replacement policy  would avoid loading data into cache without any reuse (e.g. see https://en.wikipedia.org/wiki/CPU_cache). Such cache replacement is based on hit ratio calculations. Vemulapalli disclose a reuse of cache data based on cache hit rate. A higher than threshold cache hit rate with no new loading (thus no cache replacement) represents a reuse in subsequent operations is likely to occur.

Applicant argues that Vemulapalli does not discloses claims 2, 12 and 17 (pp. 11-12).
Examiner also interprets “the reuse data” as Vemulapalli’s data in cache memory. Accessing cache memory data reduces number of accesses to external memory.  Vemulapalli determines which data to stay in cache memory for reuse and not transmitted to external memory until the cache data is replaced (i.e. write back).

Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182